                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 15-cr-00475-BLF-1
                                   8                    Plaintiff,
                                                                                             ORDER GRANTING IN PART AND
                                   9             v.                                          DEFERRING IN PART PETITIONER’S
                                                                                             MOTION FOR DISCOVERY;
                                  10     ELIZABETH CALDERON,                                 REQUESTING SUPPLEMENTAL
                                                                                             BRIEFING FROM GOVERNMENT
                                  11                    Defendant.
                                                                                             [RE: ECF 166]
                                  12
Northern District of California
 United States District Court




                                  13
                                              Before the Court is Petitioner Elizabeth Calderon’s motion for discovery under Rule 6 of
                                  14
                                       the Rules Governing Section 2255 Proceedings. Mot., ECF 166. The Government opposes this
                                  15
                                       motion. Opp., ECF 167; Resp., ECF 164. For the reasons discussed below, the motion is
                                  16
                                       GRANTED IN PART AND DEFERRED IN PART.
                                  17
                                         I.   BACKGROUND
                                  18
                                              On September 9, 2016, Petitioner Elizabeth Calderon agreed to plead guilty to counts 1,
                                  19
                                       20, and 21 of the indictment, for (1) filing a false tax return in violation of 26 U.S.C. § 7206(1);
                                  20
                                       (2) aggravated identity theft in violation of 18 U.S.C. § 1028A(a)(1) and (c)(5); and (3) making a
                                  21
                                       false statement to a federally insured institution in violation of 18 U.S.C. § 1014, respectively.
                                  22
                                       ECF 149-2. Ms. Calderon entered a guilty plea on September 12, 2016. ECF 149-3. On February
                                  23
                                       1 and March 13, 2017, Ms. Calderon provided to the Government in proffer sessions certain
                                  24
                                       information regarding five other individuals who had engaged in alleged criminal activity,
                                  25
                                       including the phone number of one Mr. Jorge Vissani. See ECF 158-2. The Government indicted
                                  26
                                       these five individuals on July 13, 2017. See United States v. Vissani, No. 17-cr-379-LHK (N.D.
                                  27
                                       Cal.), ECF 1. Four of the five individuals subsequently pled guilty, and Mr. Vissani remains a
                                  28
                                   1   fugitive. See Vissani, No. 17-cr-379, ECF 77, 75, 58, 44, 55–56. Ms. Calderon was sentenced in

                                   2   this case on September 5, 2017. ECF 109. Neither the Government nor Ms. Calderon’s attorney

                                   3   raised her cooperation at her sentencing hearing. See ECF 149-5.

                                   4          On September 20, 2018, Ms. Calderon filed a motion to vacate her sentence under 28

                                   5   U.S.C. § 2255. ECF 146. As grounds for relief, she claims (1) that the Government breached the

                                   6   plea agreement by not informing the Court at sentencing that Ms. Calderon had cooperated with

                                   7   the Government in its investigation of other individuals, see ECF 149 at 6–11; and (2) that her

                                   8   attorney provided ineffective assistance of counsel because he too failed to inform the Court that

                                   9   Ms. Calderon had cooperated with the Government. Id. at 11–19. The Court ordered the

                                  10   Government to respond on September 26, 2018, and the Government responded on November 21,

                                  11   2018, ECF 155. Ms. Calderon filed her traverse on January 3, 2019. ECF 158.

                                  12          On February 5, 2019, the Court held that “the factual allegations, if true, state a claim on
Northern District of California
 United States District Court




                                  13   which relief could be granted. . . . Specifically, resolution of the issues turns on whether and to

                                  14   what degree Ms. Calderon cooperated with the Government (and conversely whether and to what

                                  15   degree she refused to cooperate).” ECF 159 at 2. The Court ordered the parties to submit a joint

                                  16   statement regarding the need for discovery in this case. Id.

                                  17          In the joint statement, Petitioner indicated a desire to request the following discovery under

                                  18   Rule 6 of the Rules Governing Section 2255 Proceedings:

                                  19          (a) handwritten and/or contemporaneous electronic notes, if any, of Ms. Calderon’s
                                              proffer sessions;
                                  20

                                  21          (b) any follow-up documents investigating the accuracy of Ms. Calderon’s
                                              cooperation;
                                  22
                                              (c) internal evaluations and/or memoranda regarding Ms. Calderon’s cooperation;
                                  23
                                              (d) any documents or records indicating that Ms. Calderon’s cooperation was
                                  24          revealed to targets of investigation and/or to indicted defendants in other cases;
                                  25          (e) documents regarding the government’s efforts to locate Jorge Vissani in which
                                  26          reference is made to telephone numbers and/or other information provided by Ms.
                                              Calderon; and
                                  27
                                              (f) any documents reflecting use of information provided by Ms. Calderon.
                                  28
                                                                                          2
                                   1   ECF 161 at 1. The Government subsequently stated that it opposed only requests (c)–(f), see

                                   2   Resp., so the Court ordered the Government to produce documents responsive to (a) and (b) by

                                   3   April 3, 2019, ECF 165. The Court then ordered Petitioner to file a brief in support of her other

                                   4   requests, stating it would “evaluate the appropriateness of the discovery requests using the

                                   5   standards set forth in Federal Rule of Criminal Procedure 16 and Federal Rules of Civil Procedure

                                   6   26–37.” ECF 165. Petitioner filed her brief on March 12, 2019, ECF 166, which the Government

                                   7   opposed on March 19, 2019, ECF 167.

                                   8    II.    LEGAL STANDARD
                                   9           Rule 6(a) of the Rules Governing Section 2255 Proceedings states that “[a] judge may, for

                                  10   good cause, authorize a party to conduct discovery under the Federal Rules of Criminal Procedure

                                  11   or Civil Procedure, or in accordance with the practices and principles of law.” Rule 6(b) states

                                  12   that “a party requesting discovery must provide reasons for the request. The request must also
Northern District of California
 United States District Court




                                  13   include any proposed interrogatories and requests for admission, and must specify any requested

                                  14   documents.”

                                  15           “The Supreme Court has stated that Rule 6(a) is meant to be consistent with its holding in

                                  16   Harris v. Nelson, 394 U.S. 286 (1969), in which the Court held that ‘where specific allegations

                                  17   before the court show reason to believe that the petitioner may, if the facts are fully developed, be

                                  18   able to demonstrate that he is . . . entitled to relief, it is the duty of the court to provide the

                                  19   necessary facilities and procedures for an adequate inquiry.’” Pham v. Terhune, 400 F.3d 740,

                                  20   743 (9th Cir. 2005) (per curiam) (quoting Bracy v. Gramley, 520 U.S. 899, 908–09 (1997))

                                  21   (internal quotation marks omitted). The Ninth Circuit has held that discovery under Rule 6(a) is

                                  22   required when it is “essential for the habeas petitioner to develop fully his underlying claim.” Id.

                                  23   (quoting Jones v. Wood, 114 F.3d 1002, 1009 (9th Cir. 1997)) (internal quotation marks omitted).

                                  24   Put another way, a district court must grant discovery if it would be “indispensable to a fair,

                                  25   rounded, development of material facts.” Earp v. Davis, 881 F.3d 1135, 1142 (9th Cir. 2018)

                                  26   (quoting Jones, 114 F.3d at 1009). However, a court need not grant discovery based on “bald

                                  27   assertions and conclusory allegations,” id., or so that the petitioner can conduct “fishing

                                  28   expeditions to investigate mere speculation,” Calderon v. U.S. Dist. Court for the N. Dist. of
                                                                                            3
                                   1   California, 98 F.3d 1102, 1106 (9th Cir. 1996); accord United States v. Finkel, 165 F. App’x 531,

                                   2   533 (9th Cir. 2006).

                                   3   III.   DISCUSSION
                                   4          The Court discusses each discovery request in turn.

                                   5          Item C: Internal evaluations and/or memoranda regarding Ms. Calderon’s
                                              cooperation
                                   6
                                              The Government objects to this discovery “on the grounds that it seeks information
                                   7
                                       protected from disclosure by the attorney-client privilege, the work product doctrine, and the
                                   8
                                       deliberative process privilege, and also on the grounds that it is not reasonably calculated to lead
                                   9
                                       to the discovery of admissible evidence.” Resp. at 1. Petitioner responds that the information is
                                  10
                                       “plainly relevant” because it can shed light on the strength of the Government’s argument that Ms.
                                  11
                                       Calderon’s cooperation was a “non-event,” and in turn elucidate whether Ms. Calderon’s attorney,
                                  12
Northern District of California




                                       Mr. Castillo, “had a legitimate strategic reason for leaving the cooperation unmentioned.” Mot. at
 United States District Court




                                  13
                                       6–7. Petitioner claims that the Government categorized her cooperation as a “non-event” in a
                                  14
                                       recent meet-and-confer call. Mot. at 3. Petitioner argues that this statement waived any claims of
                                  15
                                       privilege because “the government has affirmatively put the quality of her cooperation, and its
                                  16
                                       assessment thereof, in issue.” Mot. at 7 (citing cases).
                                  17
                                              The Government bears the burden of demonstrating that any applicable privilege applies.
                                  18
                                       See United States v. Graf, 610 F.3d 1148, 1156 (9th Cir. 2010) (attorney client privilege); United
                                  19
                                       States v. Nobles, 422 U.S. 225, 238 (1975) (work product protection); N. Pacifica, LLC v. City of
                                  20
                                       Pacifica, 274 F. Supp. 2d 1118, 1122 (N.D. Cal. 2003) (deliberative process privilege). The
                                  21
                                       Government has made no attempt to carry its burden as to any of these privileges here.
                                  22
                                              Plaintiff’s requested discovery pertains to the crux of this case: whether she provided
                                  23
                                       cooperation that should have been divulged at sentencing. The Government’s relevant
                                  24
                                       memoranda, if they exist, may shed light on this important question. Contrary to the
                                  25
                                       Government’s argument, see Opp. at 2, it has asserted an argument that Petitioner’s cooperation
                                  26
                                       was neither extensive nor useful. See ECF 155 at 7 (“In fact, Defendant does not allege that she
                                  27
                                       provided any useful information at all, and the record indicates that she did not . . . At best, the
                                  28
                                                                                          4
                                   1   record indicates that Defendant agreed to cooperate, but was ultimately unable or unwilling to

                                   2   provide any useful assistance, and neither the government nor her attorney believed her

                                   3   ‘cooperation’ had any relevance to her sentencing.”); id. at 9 (“If Mr. Castillo had ‘opened the

                                   4   door’ by discussing Defendant’s purported cooperation at sentencing, the government might have

                                   5   countered with evidence that Defendant intentionally withheld information despite her agreement

                                   6   to cooperate, which could have been detrimental to Defendant’s position.”).

                                   7          If the Government wishes to keep this highly relevant information out of Petitioner’s

                                   8   hands, it must meet its burden to demonstrate that an appropriate privilege applies, and, depending

                                   9   on the privilege asserted, outweighs Petitioner’s need for this evidence here. The Government

                                  10   must file an additional brief of no more than 3 pages on or before 7 days from the date of this

                                  11   Order, indicating why an applicable privilege protects this information.

                                  12          Item D: Any documents or records indicating that Ms. Calderon’s cooperation was
Northern District of California
 United States District Court




                                              revealed to targets of investigation and/or to indicted defendants in other cases
                                  13
                                              The Government objects to this request to the extent it “seek[s] discovery regarding events
                                  14
                                       that occurred after Defendant was sentenced on September 5, 2017.” Resp. at 2. The Government
                                  15
                                       argues that any disclosure by the Government of information to others after the date of Ms.
                                  16
                                       Calderon’s sentencing is not relevant to the decisions made at her sentencing. Resp. at 2.
                                  17
                                       Petitioner agrees that such evidence is not “direct proof” of her claims but argues that it might be
                                  18
                                       used to impeach the Government’s claim that her cooperation was a “non-event.”
                                  19
                                              The Court agrees with Petitioner that documents pertaining to events after Petitioner’s
                                  20
                                       sentencing on September 5, 2017 could provide impeachment evidence if the Government claims
                                  21
                                       that Petitioner’s cooperation prior to September 5, 2017 had no value. Of course, the key question
                                  22
                                       here asserted in the Petition is the extent and quality of Petitioner’s cooperation prior to
                                  23
                                       sentencing. But events after her sentencing might reflect on the quality of her cooperation prior to
                                  24
                                       sentencing. For example, if on September 6, 2017, the day after her sentencing, the Government
                                  25
                                       revealed Ms. Calderon’s cooperation to targets or indicted individuals, Petitioner might use this to
                                  26
                                       impeach the Government’s claim that at the time of sentencing her cooperation was deemed
                                  27
                                       worthless.
                                  28
                                                                                          5
                                   1          As such, the Government is directed to produce any documents or records indicating that

                                   2   Ms. Calderon’s cooperation was revealed to targets of investigation and/or to indicted defendants

                                   3   in other cases. If no such documents exist, the Government must respond to the following

                                   4   interrogatory: Did the government disclose the fact of Ms. Calderon’s cooperation to any person

                                   5   not a government employee, and if so, when and to whom? Petitioner may use this information

                                   6   only for impeachment purposes, which the Government may rebut. The Government must

                                   7   produce responsive documents or an interrogatory response on or before 30 days from the date

                                   8   of this Order.

                                   9          Item E: Documents regarding the Government’s efforts to locate Jorge Vissani in
                                              which reference is made to telephone numbers and/or other information provided by
                                  10          Ms. Calderon
                                  11          The Government objects to this request to the extent it “seek[s] discovery regarding events

                                  12   that occurred after Defendant was sentenced on September 5, 2017.” Resp. at 2. Moreover, the
Northern District of California
 United States District Court




                                  13   Government argues that because Mr. Vissani is currently a fugitive, “[d]isclosure of documents

                                  14   regarding the government’s efforts to locate Mr. Vissani, if any exist, could disrupt an active

                                  15   investigation into his whereabouts,” such that any potential relevance is “greatly outweighed by

                                  16   the potential prejudice to the government.” Resp. at 2. Petitioner argues that the information post-

                                  17   sentencing is relevant to impeachment, and that information concerning an investigation of Mr.

                                  18   Vissani’s whereabouts can be protected via a protective order. Moreover, Petitioner offers a

                                  19   narrowed request for answers to specific interrogatory questions: “(a) did the government

                                  20   investigate the telephone number provided by Ms. Calderon as shown in the Memorandum of

                                  21   Interview dated March 13, 2017; (b) did the government find any information linking that

                                  22   telephone number to Jorge Vissani; and (c) did that telephone number assist the government in

                                  23   obtaining other information concerning Mr. Vissani, including but not limited to subscriber

                                  24   information.”

                                  25          Given the sensitivity and specificity of this information, the Court finds that the discovery

                                  26   should be limited to events occurring prior to Ms. Calderon’s sentencing, which occurred over a

                                  27   year and a half ago thus diminishing the likelihood of it impacting any ongoing investigation by

                                  28   the Government. Moreover, this type of information is less probative for impeachment purposes
                                                                                         6
                                   1   than the information the Court allowed above.

                                   2          As such, the Government is directed to answer the following interrogatories: (a) on or

                                   3   before September 5, 2017, did the Government investigate the telephone number provided by Ms.

                                   4   Calderon as shown in the Memorandum of Interview dated March 13, 2017; (b) on or before

                                   5   September 5, 2017, did the Government find any information linking that telephone number to

                                   6   Jorge Vissani; and (c) on or before September 5, 2017, did that telephone number assist the

                                   7   Government in obtaining other information concerning Mr. Vissani, including but not limited to

                                   8   subscriber information.

                                   9          The Government must produce responsive documents or interrogatory responses on or

                                  10   before 30 days from the date of this Order.

                                  11          Item F: Any documents reflecting use of information provided by Ms. Calderon
                                  12          The Government objects to this request to the extent it “seek[s] discovery regarding events
Northern District of California
 United States District Court




                                  13   that occurred after Defendant was sentenced on September 5, 2017.” Resp. at 2.

                                  14          For the reasons discussed with respect to Item D, Petitioner could use this information to

                                  15   impeach the Government to the extent it claims that her cooperation was not extensive or not

                                  16   deemed useful. The Court is not ruling that any such impeachment evidence will ultimately be

                                  17   admissible, but it cannot say with certainty that it would be inadmissible.

                                  18          As such, the Government must produce any documents reflecting use of information

                                  19   provided by Ms. Calderon, except with respect to attempts to locate Mr. Vissani, on or before 30

                                  20   days from the date of this Order.

                                  21   IV.    ORDER
                                  22          Accordingly, Petitioner’s motion is GRANTED IN PART and DEFERRED IN PART.

                                  23   The Government must submit a supplemental brief regarding privilege as to Item C on or before 7

                                  24   days from the date of this Order, and must respond to Petitioner’s discovery requests Items D, E,

                                  25   and F on or before 30 days from the date of this Order. The Court will set the post-discovery

                                  26   briefing schedule in accordance with its Order at ECF 165 once it rules on the Item C request.

                                  27   ///

                                  28   ///
                                                                                         7
                                   1         IT IS SO ORDERED.

                                   2

                                   3   Dated: March 28, 2019

                                   4                             ______________________________________
                                                                 BETH LABSON FREEMAN
                                   5                             United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 8
